
	
		I
		112th CONGRESS
		2d Session
		H. R. 4144
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2012
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the State Small Business Credit Initiative Act
		  of 2010 to allow participating States to provide program funds to community
		  development housing organizations for development of affordable
		  housing.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Economic Development Through Affordable
			 Housing Act of 2012.
		2.Support for
			 affordable housing projectsSection 3003(c) of the State Small Business
			 Credit Initiative Act of 2010 (12 U.S.C. 5702(c)) is amended—
			(1)in paragraph
			 (3)—
				(A)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;
			 and
				(B)by inserting after
			 subparagraph (B) the following:
					
						(C)to provide funds to community housing
				development organizations to be used—
							(i)to develop, acquire, construct,
				rehabilitate, maintain, operate, or manage housing projects that provide
				housing that is affordable for low- or moderate-income households, as
				determined by the Secretary, in consultation with the Secretary of Housing and
				Urban Development;
							(ii)notwithstanding
				section 220 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
				12750) or any other provision of law, to cover any contribution required under
				such section or any matching amount, contribution amount, or non-Federal share
				required in connection with any other Federal grant or assistance program to
				provide housing that is affordable for low- or moderate-income households;
				or
							(iii)for purchasing
				foreclosed properties and property being sold by a State or local government,
				but only for the use of such properties for the purposes specified in clause
				(i) of this subparagraph;
							;
				and
				(2)in paragraph
			 (6)—
				(A)in subparagraph
			 (A), by striking and at the end;
				(B)in subparagraph
			 (B), by striking the period and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(C)the term community housing
				development organization has the meaning given such term in section 104
				of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
				12704).
						.
				
